Affirmed and Memorandum Opinion filed April 14, 2005








Affirmed and Memorandum Opinion filed April 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-04-00833-CR;
         14-04-00834-CR
____________
 
MICHAEL LEIGH SPIER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause Nos. 892,402
& 892,403
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered guilty pleas to two counts of indecency
with a child.  In accordance with the
terms of the plea bargain agreements with the State, the trial court placed
appellant on eight years deferred adjudication probation on February 12,
2002.  The State subsequently moved to
adjudicate.  On July 30, 2004, appellant
agreed to plead true to the stipulations of evidence, admitting that he had
violated the terms and conditions of probation, in return for the prosecutor=s recommendation that appellant=s punishment be set at ten years= confinement in the Texas Department
of Criminal Justice, Institutional Division. By nunc pro tunc orders, entered
on December 6, 2004, the trial court sentenced appellant to confinement for ten
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal. 
Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 14, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).